IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20717
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

ROBERT ARTHUR HALL,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                         USDC No. 95-CR-201
                        - - - - - - - - - -
                            May 22, 1997
Before Wisdom, King, and Smith, Circuit Judges.

PER CURIAM:*

     Robert Arthur Hall appeals his conviction for being a felon

in possession of a firearm, in violation of 18 U.S.C. 924(e)(1).

The district court did not abuse its discretion in failing to sua

sponte order a competency hearing because Hall did not raise a

“bona fide doubt” as to his competence.1    This court cannot

address his ineffective assistance of counsel claim because the

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     1
          See United States v. Davis, 61 F.3d 291, 303-04 (5th Cir.
1995) cert. denied, 116 S. Ct. 961 (1996).
                           No. 96-20717
                               - 2 -

record is not sufficiently complete to fairly evaluate the merits

of such a claim.2   Hall cannot raise an illegal search and

seizure claim because he did not file a timely motion to suppress

and such failure constitutes a waiver of the issue.3

     AFFIRMED.




     2
           See United States v. Higdon, 832 F.2d 312, 314 (5th Cir.
1987).
     3
          See Fed. R. Crim. P. 12(f); United States v. Harrelson,
705 F.2d 733, 738 (5th Cir. 1983).